Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-11, and 13-20 are allowable. Claims 11, and 13-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions for a method of moving wetted seeds from a tank, and a germination system for an assembly grow line pod, as set forth in the Office action mailed on 11/19/2020, is hereby withdrawn and claims 11, and 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Bonner on 3/3/2021.



Line 7 of claim 1 has been amended from “an assembly line grow pod after a predetermined time; and” to “an assembly line grow pod after a predetermined time;”
Line 9 if claim was has been amended from “remaining in the tank.” to “remaining in the tank; and 
determining whether the detected level of seeds remaining in the tank is greater than a predetermined threshold; and in response to determining that the detected level of seeds remaining in the tank is greater than the predetermined threshold, moving water from the water source to the tank to flush the seeds remaining in the tank.”.
Claim 2 has been cancelled.
Line 20 of claim 11 has been amended from “line; and” to “line;”.
Line 22 of claim 11 has been amended from “remaining in the tank.” to “remaining in the tank; and 
determine whether the received signal from the tank level sensor indicates a level of seeds remaining in the tank is greater than a predetermined threshold; and in response to determining that the signal from the tank level sensor indicates a level of seeds remaining in the tank is greater than the predetermined threshold, direct the pump to move water from the water source to the tank to flush the seeds remaining in the tank.”.
Claim 12 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 11 are allowed because the prior art of record fails to teach or suggest a method comprising determining whether the detected level of seeds remaining in the tank is greater than a predetermined threshold; and in response to determining that the detected level of seeds remaining in the tank is greater than the 
The best prior art of record is Coventry (WO #9000345) which teaches the structure of the germination system, but Coventry fails to teach that the system detect the remaining amount of seeds in the tank after the seeds were initially released, and then moving water back into the tank to flush more seeds out if the detected level is determined to be too high.
Another prior art of records is Cosgrove (WO #0115514) which teaches a seed germination system which features an agitation system to help germinate the seeds, but Cosgrove also fails to teach that the system detect the remaining amount of seeds in the tank after the seeds were initially released, and then moving water back into the tank to flush more seeds out if the detected level is determined to be too high.
Other prior arts of record are Conrad (PGPub #2019/0183066, and US #9.661.805) both of these references teach a germination system that distributes seeds from a tank to pods in an assembly line, and the system includes a system that can detect if there are seeds located in a portion of the distribution system that are in excess of the desired amount of seeds, however when the system detects that there are too many seeds present in the system an alarm is sounded and the system is stopped until the issue can be remedied.  Conrad does not teach that the system fills the tank with again in an attempt to flush the seeds out of the system.
None of the prior arts of record teach a germination system that after it detects that there are too many seeds remaining in the tank, fills the tank with more water and flushes the tank and it would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642